Levy, J.
(dissenting). I am unable to say that my colleagues do not argue persuasively here. If support for this were necessary, recurrence to Craig v. City of New York (N. Y. L. J. Jan. 10, 1930) would clearly disclose that, following the authority of the Court of Appeals in Moot v. Moot (214 N. Y. 204), I took occasion to state: “ It seems to me that where the waiver of a jury trial is the result of an inadvertent and excusable omission, rather than of an affirmative act, the court might well relieve from the default.” (Italics mine.)
The Appellate Division in this department, however, in the very" Craig Case (228 App. Div. 275), held the court to be without power in this direction and reversed the order in a situation somewhat similar to the one under consideration, because of a desire to preserve the salutary “ policy intended in enacting the legislation affecting demands for jury trials, ' * * *.”
True it is that since the Craig decision the Appellate Division in the Second Department in New York Investors, Inc., v. Laurelton Homes, Inc. (230 App. Div. 712) has held diametrically the opposite-way. There it was determined that the court was possessed of the power, the Moot case being cited as authority for the proposition, the court adding that it did “ not feel impelled ” to follow the Craig case in this respect. Indeed it stated that the Special Term was empowered, in the exercise of a sound discretion, to relieve a party who has failed to serve the demand for a jury trial, “ where that failure is due to excusable mistake or inadvertence ” (italics mine); but I feel that the - Craig case unequivocally precludes "the granting of the relief sought below. " Furthermore, the attitude *293of the Appellate Division in this department in regard to the mere failure to serve a timely demand as constituting an absolute waiver, is emphasized by its very recent decision in Goldstein v. Langenieux (230 App. Div. 445), some time after the report of the New York Investors case in the Second Department.
We have then a very decided conflict of authority, but I cannot see that this avails us. In the circumstances I am constrained to dissent and vote to reverse the order under review.